SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff appeals from an order granting summary judgment to defendant on the ground of res judicata. In September 1997, plaintiff, who was discharged from the army in 1981, brought an action in the Court of Federal Claims, alleging unlawful military separation. The Court of Federal Claims dismissed that action as untimely. In April 1999, plaintiff filed another action in the Court of Federal Claims, alleging that the Army did not administer a medical or psychological examination to show that he was qualified for discharge. The Court of Federal Claims dismissed this action when Jones failed to respond to an order to show cause why his claims should not be dismissed on res judicata or statute of limitations grounds. Plaintiff then brought the action currently before this Court making substantially the same allegations.
We affirm the judgment of the district court, substantially for the reasons stated in the thorough opinion of the court below.